The indictment in this case charged the appellant with feloniously taking and carrying away "from a dwelling house" certain articles.
Due exception was reserved to the following portion of the trial court's oral charge to the jury: "If it (the property in question) was not taken from the house, but from the premisessomewhere, (italics ours) in order to be grand larceny it would have to be the value of at least $25.00."
Upon reconsideration of this case, we have reached the conclusion that under the holding of our Supreme Court in the case of Driver et al. v. State, 206 Ala. 195, 89 So. 504, the quoted portion of the trial court's oral charge constituted error for which the judgment of conviction should be reversed. A rehearing is therefore granted, the judgment of affirmance heretofore rendered is set aside, the judgment of conviction is reversed, and the cause remanded. *Page 21 
Application for rehearing granted, judgment of affirmance set aside, judgment of conviction reversed, and the cause remanded.